Judge RILEY,
dissenting with separate opinion.
I respectfully dissent. The trial court’s judgment is not clearly erroneous and it is firmly based on the evidence. The State has met the criteria necessary to terminate the parent-child relationship by clear and convincing evidence.

ORDER

Appellant Sean Hansen, by counsel, has filed a Motion to Publish.
Having considered the matter, the Court FINDS AND ORDERS AS FOLLOWS:
1. Appellant’s Motion to Publish is Granted, and this Court’s opinion handed down in this cause on May 27, 2008, marked Memorandum Decision, Not for Publication is now ORDERED PUBLISHED.
BAKER, C.J., RILEY, ROBB, JJ., concur.